Third District Court of Appeal
                                   State of Florida

                             Opinion filed March 3, 2021.
           Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-1424
                         Lower Tribunal No. F00-33906B
                              ________________


                            Willie James Johnson,
                                      Appellant,

                                         vs.

                             The State of Florida,
                                      Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Laura Shearon Cruz, Judge.

      Willie James Johnson, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ and MILLER, JJ.

      PER CURIAM.

      Affirmed. See Johnson v. State, 228 So. 3d 566 (Fla. 3d DCA 2017)

(table).